ACCEPTED
                                                                                                                                05-14-00831-CV
                                                                                                                   AT T O R N E Y S AT L AW
                                                                                                                    FIFTH COURT OF APPEALS
                                                        1717 MA IN S T R E E T , S U IT E 5400 D A LLA S , T E XA S 75 201 - 736DALLAS,
                                                                                                                                 7       TEXAS
                                                                                                                            3/9/2015 5:05:33 PM
                                                                www.sedgwicklaw.com 469. 227 . 8200 phone 469. 227. 80 04LISA           faxMATZ
                                                                                                                                         CLERK




                                                                                                 FILED IN Mike F. Pipkin
                                                                                          5th COURT OF APPEALS469.227.4663
                                                                                                  direct TEXAS
                                                                                              DALLAS,    fax: 877.529.5024
                                                                                              mike.pipkin@sedgwicklaw.com
                                                                                          3/9/2015 5:05:33 PM
March 9, 2015                                                                                   LISA MATZ
                                                                                                   Clerk



Via E-FileTexas.gov
Lisa Matz
Clerk of the Court
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, TX 75202-4658

Re: Dallas Drain Company, Inc. and Kevin Travis v. Kevin D. Welsh and Kelly A. Welsh
    Court of Appeals No.: 05-14-00831-CV
    Trial Court Case Number: DC-13-09129
    Our File No. 12361-000001


Dear Ms. Matz:

Pursuant to your correspondence of January 29, 2015, this serves as notification that S. Vance Wittie will
present oral argument on behalf of Appellants Dallas Drain Company, Inc. and Kevin Travis on March 17,
2015.

Thank you for your attention to this correspondence.

Sincerely yours,

s/ Mike F. Pipkin

Mike F. Pipkin
of Sedgwick LLP

MFP/ckd
cc:  Charles W. Gameros, Jr., P.C. (Counsel for Appellees)
     S. Vance Wittie (Sedgwick LLP)




19977883v1